C'--- • ;,;,,;A;;;,t,;;.~4;;;;5;;;.B"'(R;;,;,ev;,;.·,;;;;02;.;/0.;;.8/;;,;20.;;,;19~);.;;Ju;;sdg:;;;m;;;,en;;,;ti"-n;;.•C;;;r;;;;im;;;;in;;;;al.;;.Pe;;.;;tty"--"Ca;;;;se'-'(M;;;;o,;;;;d;;;;ifi;;;ed"'-)_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __;,P,;;,ag"-e,;,.Io;;;;f,;;.l   -:?
                                                                      UNITED STATES DISTRICT COURT
                                                                                        SOUTHERN DISTRICT OF CALIFORNIA

                                              United States of America                                                                                       JUDGMENT IN A CRIMINAL CASE
                                                                        V.                                                                                   (For Offenses Committed On or After November I, 1987)


                                           Eulogio Jimenez-Hernandez                                                                                         Case Number: 3:19-mj-22914


                                                                                                                                                                                  ttorney


           REGISTRATION NO. 86670298                                                                                                                                                                    JUL 2 4 2019
                                                                                                                                                                                              [
           THE DEFENDANT:
            IRI pleaded guilty to count(s) 1 of Complaint
                                                                                                                                                                                                  --------
                                                                                                                                                                                      CLERK lJS.DISl"fllCT COURT
                                                                                                                                                                                   SOUTHERN DISTRICT OF CALIFORNIA
                                                                                ------'-----------t-c-ir'-''-=-"-"=~~=--=TITI;,;;;,;;;..i.--
             D was found guilty to count(s)
                      after a plea of not guilty.
                      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
           Title & Section                                           Nature of Offense                                                                                                                               Count Number(s)
           8:1325                                                    ILLEGAL ENTRY (Misdemeanor)                                                                                                                     1

             •       The defendant has been found not guilty on count( s)
                                                         -------------------
             •       Count(s)
                                          ------------------
                                                             dismissed on the motion of the United States.

                                                       IMPRISONMENT
                  The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:
                                                                 I
                                                             p,TIME SERVED                                                                         • ________ days
             IRI Assessment: $10 WAIVED          IRI Fine: WAIVED
             IRI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
             the defendant's possession at the time of arrest upon their deportation or removal.
             •   Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                                                                                       Wednesday, July 24, 2019
                                                                                                                                                       Date of Imposition of Sentence


           Received
                                          -~-;~~/_,-t:~.)
                                              1
                                  ;;:o""us""Mc-t+-----                                                                                                11'1.i,l:::cocK
                                                                                                                                                       UNITED STATES MAGISTRATE JUDGE



           Clerk's Office Copy                                                                                                                                                                                                       3:19-mj-22914
